Citation Nr: 0422210	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-01 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the lumbosacral spine, to include degenerative disc 
disease.

2.  Entitlement to service connection for a left hip 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and W. D. B.


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk





INTRODUCTION

The veteran served on active duty from June 1976 to June 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the veteran's claims of entitlement to 
service connection for his lumbosacral spine injury and left 
hip disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his hearing at the RO on February 12, 2002 the veteran 
testified that on November 1, 1979 he was lifting the blade 
of a helicopter with another individual.  That individual 
slipped and his weight fell against him.  He felt a snap in 
his back but it did not bother him at that time.  When he 
awoke the next morning he unable to walk. (p. 5).  The 
service medical records show that on November 2, 1979, the 
veteran was seen Bassett Army Hospital for complaints of left 
hip pain and back pain.  At that time the veteran indicated 
that he woke up in the morning with severe left hip pain 
which interfered with his ability to ambulate. 

The veteran is competent to provide a description of an 
inservice injury.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  The veteran's testimony is not 
inconsistent with the evidence of record.  In this regard the 
Board finds that additional development is warranted.

Accordingly, the case is REMANDED for the following: 

1.  The RO is requested to forward the 
claims folder to the VA physician who 
conducted the March 2003 examination for 
an addendum (if unavailable to another 
orthopedist).  The examiner should be 
requested to respond to the following 
question:  assuming the low back injury 
occurred as described by the veteran 
during his hearing, whether it is as 
likely as not that any disability of the 
low back and or left hip diagnosed is 
related to service.  A complete rational 
for any opinion expressed should be 
included in the addendum.  The RO is 
requested to provide the examiner with 
the veteran's hearing testimony 
describing the injury as set forth above.  

2.  Thereafter the RO should readjudicate 
the claims.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




